DETAILED ACTION

Applicant’s election without traverse of Invention A in the reply filed on 4/6/22 is acknowledged.  Applicant canceled claims 9-12 and 14-16 and added claims 26-32. The new claims require a different restriction requirement. 
The restriction requirement between Inventions A and B, as set forth on 4/6/22, is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I 
A device having:
an elongated gate structure… having a first end portion, a second end portion, and a third portion between the first end portion and the second end portion; 
the first conductive contact being disposed adjacent to the third portion; 
the second conductive contact being disposed adjacent to the first end portion; and 
wherein the second conductive contact overlaps with a greater number of the fin structures than the first conductive contact;

Species II
A device having:
a Vcc contact, a Vss contact, a bit-line (BL) contact, and a node contact that each extend in the first direction
wherein a dimension of the node contact is smaller than the dimension of the Vcc contact and the dimension of the BL contact in the second direction

Species III
A device having:
a first gate and a second gate each extending in a first direction, wherein a first gap separates the first gate from the second gate in the first direction;
wherein a second gap separates the Vcc contact and the first gate in a second direction perpendicular to the first direction, and 
wherein no segment of the Vcc contact overlaps with the first gap in the first direction; 
a Vss contact extending in the first direction and having a greater dimension than the first gap in the first direction;
wherein a third gap separates the Vss contact from the first gate in the second direction, 
wherein the Vss contact is disposed closer to the first gap than the Vcc contact is disposed to the first gap.

Currently, claims 1-8 and 25 read on species I; claims 21-24 read on species II; and claims 25-32 read on species III.


The species are independent or distinct because at least the underlined elements described above exist only in their respective species and not in the other species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears generic to all species.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The claims to the different groups require a different field of search, e.g. searching different class/subclass combinations and employing different search strategies and search queries, specifically to find the different features listed two numbered sections above.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819